Citation Nr: 1503183	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  11-13 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUE

Entitlement to service connection for a lumbar spine disability. to include degenerative disc and joint disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and D.L. 


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran served on active duty from December 1963 to September 1965.  

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2010 rating decision.  

In January 2011, the Veteran and D.L. testified during a hearing before a Decision Review Officer (DRO) at his local RO; a transcript of that hearing is associated with the claims file.  

In March 2014, a Deputy Vice Chairman of the Board granted the motion of the Veteran's representative to advance this appeal on the Board s docket, pursuant to 38 USCA § 7107((a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2014).  .

In April 2014, the Board reopened the claim for service connection for lumbar spine disability, but remanded the reopened claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development of the evidence.  After completing the requested development, the RO/AMC continued to deny the claim (as reflected in a November 2014 supplemental SOC (SSOC)) and returned the matter to the Board for further appellate consideration.

The Board notes this appeal is now being processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has 

2.  There is competent lay and medical evidence of an in-service injury involving the Veteran's lumbar spine, with competent lay evidence of continued low back pain throughout service, including at separation.  

3.  There is competent and credible lay evidence of continuity of back symptomatology since service.  

4.  Collectively, competent medical opinions on the question of whether there exists a relationship between current lumbar spine disability (degenerative disc and joint disease) are, at least, in relative equipoise. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for degenerative disc and joint disease of the lumbar spine are met.  38 U.S.C.A. §§ 1131, 1154(b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board finds that, given the favorable disposition of the claim for service connection for a lumbar spine disability, all notification and development actions needed to fairly adjudicate this matter has been accomplished.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The Veteran seeks service connection for a lumbar spine disability on the basis that he incurred injuries to his low back during service and that, as a result of the in-service injuries, he has experienced low back pain since service, which has been diagnosed as degenerative disc and joint disease of the lumbar spine.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran has reported that his back problems began during service after injuring his back while lifting heavy boxes and after his back went out while performing softball exercises on the parade field.  See July 2002 Veteran statement.  The service treatment records (STRs) corroborate the Veteran's report that he problems with his back during service.  Indeed, the STRs reflect that, in May 1965, the Veteran sought treatment for lumbago after lifting weights, for which he was prescribed ice and limited duty, which included no lifting, physical training, or parade duty.  Medical professionals questioned whether the Veteran had osseous pathology or disc trouble and referred him for an x-ray.  While the June 1965 lumbar spine x-ray demonstrated normal bony structures, an associated consultation report reflects that the Veteran had been experiencing lumbago for three months, as he had previously received treatment for a similar condition, although records of such treatment are not associated with the record.  [Parenthetically, the Board notes that the AOJ unsuccessfully attempted to obtain records from DeWitt Army Hospital, as treatment at that facility is indicated by the record.  See January 2004 Board Remand; July 2005 NPRC Response to Request for Information.] 

The STRs document no additional complaints of low back pain, or complaints related to lumbago or other lumbar spine disability, and the July 1965 separation examination report reflects that his spine was normal on clinical evaluation, with no pertinent complaints lodged regarding low back pain or any  lumbar spine disability.  

Nevertheless, the Veteran has asserted that his back hurt the entire time during service, including at separation, but that he did not continue to seek treatment during service or further evaluation at separation because he did not want to make things harder for himself during service (which would occur if you went to the doctor and was placed on light duty) or extend his period of active duty (as he was told he would have to stay an additional two months if he sought evaluation of his back trouble at separation).  See August 2002 Veteran statement.  While the STRs do not document continued complaints of low back pain following the treatment the Veteran received from May to June 1965, he is competent to report the events that occurred during service, including the onset, presence, and nature of his symptoms therein.  See Layno v. Brown, 6 Vet. App. 464 (1994).  In this context, the Board also notes the Veteran has been consistent in his report of continued low back pain during service.  As the Board finds no reasons to question the veracity of the Veteran's assertions in this regard, his reports are also considered credible, despite the lack of medical evidence documenting any such symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

Given the foregoing, the Board finds there is competent lay and medical evidence of an in-service injury involving the Veteran's lumbar spine, and competent , credible  evidence of continued low back pain throughout service, including at separation therefrom.  

The Veteran has also consistently reported that he has experienced problems with his back since service.  See October 2009 Veteran statement; see also VA examination reports and statements from Drs. R.V., Dr. J.G.B., and Dr. B.  He has reported receiving treatment for low back problems as early as 1967 and 1968 - after manifesting similar symptoms after stepping in a hole, with continued treatment during the 1970s and 1980s.  See statements from the Veteran dated September 2006 and May 2010; see also January 2011 DRO hearing transcript; April 2002 Authorization and Consent form; and November 2005 statement from Dr. J.G.B.  The Veteran and VA have attempted to obtain records of treatment following the Veteran's period of service; however, attempts to obtain such evidence has been unsuccessful, given the amount of time that has lapsed since such treatment.  See June 2002 response from Doctors Hospital regarding a request for records dated in 1972; see also statements from the Veteran dated January 2003, April 2006, September 2006, and May 2010.  

While there is no specific evidence documenting continued treatment for back problems following service, the Veteran has submitted a July 1978 prescription for codeine from Dr. M., from whom additional treatment records were unobtainable.  See June 2002 Authorization and Consent form.  While the prescription does not contain any indication for what disability or condition the medication was prescribed, the Veteran has asserted that this prescription was given to him for low back pain.  He has also submitted a lay statement from a friend who attests that he referred the Veteran to Dr. M. for his back problems in 1978, as he had been a patient for several years.  See December 2010 lay statement from J.M.O.  

In evaluating this claim, the Board finds probative that the Veteran has been consistent in his report of continued back pain and treatment during the late 1960s, 1970s, and 1980s and that he attempted to obtain records of such treatment, albeit unsuccessfully.  The Board also finds probative that the evidentiary record does not reflect that the Veteran has any other chronic disability and that the prescription and statement made by J.M.O. are consistent with the Veteran's report of receiving treatment, including medication, for back pain during 1978.  As such, the Board finds there is competent and credible lay evidence of continuity of related back symptomatology since service.  

Post-service treatment records reflect that the Veteran has been variously diagnosed with low back degeneration; degenerative disc disease of the lumbar spine, with neural foraminal stenosis, facet arthritis and bilateral leg radiculopathy; chronic lumbar syndrome; and degenerative joint disease.  See April 2003 statement from Dr. J.W.P., August 2005 Spine VAX, August 2009 treatment record from Dr. G.P., November 2005 statement from Dr. J.B., and VA examination reports dated March 2010 and March 2011.  This evidence indicates that current lumbar spine disability is fairly characterized as degenerative joint and disc disease.

The evidentiary record contains positive and negative nexus opinions addressing whether the Veteran's current lumbar spine disability is related to his military service.  

The medical professionals who conducted the VA examinations in August 2005, March 2010, and March 2011 rendered opinions that it is less likely than not that the Veteran's current lumbar spine disability is related to service, as  each  indicates that his current disability represents or is associated with the aging process.  However, none of the opinions clearly reflect full consideration of all  lay medical evidence of record.  

In this regard, the Board notes that, in rendering her opinion, the August 2005 VA examiner noted there were no back problems at separation from service, as the Veteran's soft tissue injuries were resolved by treatment.  Likewise, the March 2010 VA examiner noted the Veteran was seen twice for acute back pain prior to discharge, while the March 2011 VA examiner noted the Veteran has had rare episodes of pain every decade since service.  

These notations are in direct contrast to the Veteran's competent and credible lay assertions of continued back problems throughout service, including at separation and thereafter, as well as the STRs which show the Veteran had been experiencing back problems for three months at the time he sought treatment in May 1965.  Lay assertions as to e chronic nature of the Veteran's back problems throughout and after service do not appear to have been fully considered by the VA examiners, a fact which  tends to lessenthe probative value of their opinions, particularly as they attribute the Veteran's current lumbar spine disability solely to the aging process.

By contrast, the Veteran has submitted several private opinions in support of his claim.  Many of the medical opinions are afforded lessened probative value because they are either not supported by a rationale (see medical opinions from Dr. G.P. dated August 2009 and May 2010 and undated statement from Dr. C.W.) or are based on inaccurate or unsubstantiated facts (see June 2010 from Dr. R.V. and Dr. J.G.B.).  

In this regard, although Dr. R.V. inaccurately noted the Veteran did not receive treatment during service for his back injury, he conducted a comprehensive examination of the Veteran and correctly noted the Veteran's in-service diagnosis of lumbago, with periodic, episodic back pain since the in-service injury.  Notably, Dr. R.V. stated that the Veteran's normal thoracic spine suggests that his lumbar spine disc degeneration may very well be related to previous trauma because, if it was genetically based, one would expect to see that type of degeneration in the other aspects of the spine, as well.  Notably, the  treatment the Veteran received during service is not a fact on which this case turns and he, otherwise, provided a correct recitation of the relevant facts. 

Also, in April 2013, the Veteran's treating physician, Dr. B, submitted a statement wherein she noted the Veteran's back symptoms date back to his military service and that, since that time, he has experienced intermittent and progressive back pain.  She also noted that imaging studies confirm pathology which supports the chronic nature of his symptoms and opined that, given the history provided by the Veteran and his current clinical picture, she expressed her belief that his spine disease is at least, in part, related to his military service.  

The Board acknowledges that the evidentiary record does not contain any medical opinion that fully addresses all relevant facts in this case, or is sufficiently definitive in addressing the relationship between the Veteran's current lumbar spine disability and his military service.  In light of this, and given the noted deficiency in the VA opinions of record, further action could undertaken with a view towards development of the claim to obtain further medical opinion.  However, to do so in this case would only serve the purpose of obtaining further negative evidence.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant).  Here, the Board finds that, when considered along with the competent, credible lay assertions of record, the collective medical opinion evidence on the question of medical etiology of current lumbar spine disability is, at least, relatively evenly balanced (in relative equipoise).  As such, the evidence is sufficient to resolve the claim, and warrants application of the benefit-of-the-doubt doctrine. 
When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

Given the facts of this case, and resolving all reasonable doubt on certain elements of the claim  in the Veteran's favor, the Board concludes that the criteria for service connection for a lumbar spine disability-namely, degenerative disc and joint disease-are met.


ORDER

Service connection for degenerative disc and joint disease of the lumbar spine is granted.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


